DETAILED ACTION

This office action is in response to Remarks After Final Action filed April 30, 2021 in regards to a divisional application filed October 3, 2019 to U.S. application 15/353,676 (now U.S. Patent No. 10, 435,580) filed November 16, 2016 claiming priority to provisional application 62/257,875 filed November 20, 2015.  Claims 1-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Jiang et al. (US 2015/0112015 A1).  
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference of April 23, 2015 and as such was published less than 12 months prior to the filing of the claims of November 20, 2015 of the instant application, the exception under 35 U.S.C. 102(b)(2)(C) applies and the reference of Jiang et al. shall not be prior art to the claimed invention under 35 U.S.C. 102(a)(2). 
There is no prior art of record, alone or in combination teach or fairly suggest the claimed protective coating composition.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763